SHIVERS, Judge.
Husband appeals an April 27, 1981, order awarding wife attorney’s fee following entry of an earlier final order giving full faith and credit to a Kentucky divorce decree. The order establishing the Kentucky decree in Florida was rendered June 18, 1980. It did not reserve jurisdiction to award an attorney’s fee. The wife filed a motion for attorney’s fees on July 3, 1980. Since the motion was filed after the time for filing petition for rehearing had passed (Fla.R. Civ.P. 1.530(b)), the trial court lacked jurisdiction to award the attorney’s fees. Frumkes v. Frumkes, 328 So.2d 34 (Fla. 3d DCA 1976). Accordingly, the order appealed is REVERSED.
ERVIN and WENTWORTH, JJ., concur.